                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE

    ENERCON,                                            )
                                                        )
                            Plaintiff,                  )
                                                        )
    v.                                                  ) Docket no. 2:18-cv-00258-GZS
                                                        )
    FLEXTRONICS INTERNATIONAL                           )
    USA, INC.,                                          )
                                                        )
                                                        )
                            Defendant.                  )


                        ORDER IN LIEU OF PRE-FILING CONFERENCE


         The Court has reviewed the Notices Of Intent To File Motion For Summary Judgment

(ECF Nos. 35 & 36) and the Preconference Memoranda received from both sides (ECF Nos. 40 &

41). Having reviewed these filings, the Court concludes that no conference is necessary and hereby

ORDERS that the following procedure be followed in connection with the to-be-filed cross-

motions for summary judgment:

         On or before November 25, 2019, the parties shall file a joint stipulated record using the

“Stipulated Record” event in CM/ECF. The first page of the Stipulated Record shall consist of a

list describing each exhibit submitted. Each exhibit shall then be clearly labeled and separately

attached to this filing. The Stipulated Record may include any exhibits and depositions 1 (including

any exhibits to the depositions) that both sides agree will be referenced in the statements of material

fact. The inclusion of any exhibit in the Stipulated Record does not prevent any party from later

objecting to the admissibility of the document. Likewise, the submission of a joint record does


1
 To the extent any depositions are filed, counsel shall endeavor to ensure that any deposition excerpt is complete
and includes all relevant pages. In the absence of an agreement on what constitutes a complete deposition excerpt,
counsel shall include the complete deposition in the joint record.
not prevent either side from submitting additional documents with their respective statements of

material fact.

       The Court encourages the parties to file stipulations of fact that could serve to further

streamline the parties’ statements of material fact. The Court reminds the parties that they are free

to indicate that any such stipulations are admissions solely for the purposes of the to-be-filed

summary judgment motion. See D. Me. Local Rule 56(g). Any stipulations will be considered by

the Court in ruling on the motion and need not be reiterated or referenced in the statements of

material fact. The parties are free to submit any stipulations on or before December 6, 2019.

       On or before December 6, 2019, each side shall file its outlined motion for summary

judgment. Each motion for summary judgment shall not exceed thirty (30) pages.

       On or before January 3, 2020, each side shall file its response to the opposing motion for

summary judgment. Each response shall not exceed thirty (30) pages.

       No replies are necessary. However, if either side determines that it must respond to a new

matter raised in the January 3, 2020 filings, the Court will consider a reply memorandum, not to

exceed seven (7) pages, filed on or before January 13, 2020.

       The Court also expects the parties’ summary judgment filings will comply with all aspects

of Local Rule 56. Having review the parties’ various representations regarding factual statement

length and in light of the anticipated cross-motions, the Court orders that Plaintiff Enercon shall

file its statement of material facts with its motion for summary judgment on December 6, 2019.

Absent prior court approval, Plaintiff’s statement of material facts shall not exceed two hundred

(200) paragraphs. Thereafter, Defendant Flextronics shall file an opposing statement of material

facts in accordance with Local Rule 56(c) and shall include with any additional facts its

contemplated statement of material facts, which shall not exceed forty (40) paragraphs.




                                                 2
Defendant’s opposing statement of material facts and additional facts in support of its cross-motion

shall be filed no later than December 20, 2019. Plaintiff shall then file its reply statement of

material fact in accordance with Local Rule 56(d) on or before January 3, 2020. To the extent

this reply statement of material facts or Defendant’s earlier opposing statement of material facts

and additional facts includes any requests to strike, the Court will consider brief responses to any

request to strike that are filed on or before January 13, 2020.

        The parties are reminded that Local Rule 56(f) requires specific record citations for all facts

submitted in a statement of material facts. Absent a specific citation, the Court has no duty to

consider any part of the record submitted. To the extent any party will rely on a page of the joint

record for a specific citation, the Court encourages the parties to use the “PageID #” generated by

CM/ECF, particularly if the alternative pin citation may not be readily apparent to the Court.

        With respect to the prior Scheduling Order deadlines (ECF Nos. 25, 27 & 34), it appears

that the only deadlines that may remain after the anticipated motions for summary judgment are

the ready for trial deadline and any trial-related motions deadlines. These deadlines shall remain

stayed until the Court issues its ruling on the motion for summary judgment. To the extent that

issues remain for trial after the motion for summary judgment is decided, the Court anticipates that

this case will be placed on the next available trial list following the Court’s summary judgment

decision and that pre-trial motions shall, to the extent practicable, be filed prior to any final pretrial

conference.

        SO ORDERED.

                                                         /s/ George Z. Singal
                                                         United States District Judge

Dated this 31st day of October, 2019.




                                                    3
